DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sze (U.S. Patent 3,988,883 A) in combination with Sekiguchi et al (U.S. Patent 3,864,447 A).
             Regarding claim 1, Sze (see the entire document, in particular, col. 1, lines 50-54; col. 2, lines 1-6; col. 3, lines 1-62; col. 4, lines 50-55; col. 8, lines 58-65; col. 9, lines 4-46; Figures 1-6) teaches a process of making self-crimping combined filament yarn (see col. 1, lines 50-54 (providing a yarn having (1) a self-crimpable composite fiber, and (2) a single-component fiber), col. 2, lines 1-4 (self-crimpable composite fiber has a side-by-side structure, with each component differing in shrinkage characteristics) and col. 2, lines 4-6 (the single-component fiber is highly shrinkable) of Sze), including the step of (a) extruding the self-crimping combined filament yarn from the same spinneret (see Figures 1-6 and col. 3, lines 1-62 of Sze; compare Figures 1-6 of Sze with instant Figure 1); (i) wherein a first fiber-forming polymer melt is divided into two ways: one is directly extruded after distribution, and the other is extruded after distribution by side-by-side composite spinning together with a second fiber-forming polymer melt (see Figures 1-6 and col. 3, lines 1-62 of Sze; compare Figures 1-6 of Sze with instant Figure 1); (ii) wherein the first fiber-forming polymer melt and the second fiber-forming polymer melt are compatible or partially compatible (see col. 9, lines 40-46 of Sze); (iii) on the same spinneret, wherein a ratio of a number of spinneret holes for direct extrusion to a number of spinneret holes for extrusion after the distribution by side-by-side composite spinning is 1[Wingdings font/0x4C]5-10); wherein all the spinneret holes are distributed in concentric circles, and the spinneret holes on a same circle are all spinneret holes for the direct extrusion or all the spinneret holes for the extrusion after distribution by side-by-side composite spinning, while the spinneret holes on an outermost circle are all spinneret holes for the extrusion after the distribution by side-by-side composite spinning (see Figures 1-6 and col. 3, lines 1-62 of Sze; compare Figures 1-6 of Sze with instant Figure 1); (iv) wherein each of the spinneret holes for the direct extrusion includes a first guide hole, a first transition hole and a first capillary micropore connected sequentially, each of the spinneret holes for the extrusion after the distribution by side-by-side composite spinning includes a second guide hole, a second transition hole and a second capillary micropore connected sequentially, the first guide hole is connected with a first distribution hole, and a second guide hole is connected with a second distribution hole and a third distribution hole at the same time, wherein the first distribution hole, the second distribution hole and the third distribution hole are located on a distribution plate in a third spinning box; wherein a division is to transport the first fiber-forming polymer melt through a first spinning box to the first distribution hole and the second the second distribution hole, while transport the second fiber-forming polymer melt through a second spinning box to the third distribution hole (see Figures 1-6 and col. 3, lines 1-62 of Sze; compare Figures 1-6 of Sze with instant Figure 1); (v) after extrusion, wherein the self-crimping combined filament yarn is prepared according to: a POY process, and FDY process, a POY-DTY process or a POY-DT process (see col. 4, lines 50-55 (yarn is drawn) of Sze). Sze does not teach the step of (1) relaxation heat treatment. Sekiguchi et al (see the entire document, in particular, col. 1, lines 8-9 and 15; col. 3, lines 29-36; col. 9, line 61 to col. 10, line 1; col. 14, lines 24-35) teaches a process of making a composite yarn having crimp (see col. 1, lines 8-9 (method of producing an acrylic composite fiber having crimp) and col. 1, line 15 (layered in a side-by-side relationship) of Sekiguchi et al), including the step of relaxation heat treatment (see col. 9, line 61 to col. 10, line 1 (relaxing treatment is carried out at 60-130°C for 5-20 minutes) of Sekiguchi et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform relaxation heat treatment in the process of Sze in view of Sekiguchi et al in order to provide a fiber having excellent properties and even dyeability (see col. 3, lines 29-36 of Sekiguchi et al).
             Regarding claim 2, see Figures 1-6; col. 3, lines 1-62 and col. 9, lines 4-46 of Sze.
             Regarding claim 3, see Figures 1-6 (circular holes) of Sze.
             Regarding claim 6, see col. 14, lines 24-35 (materials have the same viscosity; the limitation of “no more than 5% includes zero (0) percent).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742